—In an action to recover damages for legal malpractice, the defendants appeal from an order of the Supreme Court, Nassau County (Feinman, J.), entered October 27, 2010, which denied their motion for summary judgment dismissing the complaint.
Ordered that the appeal is dismissed, with costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with *909the entry of judgment in the action on August 12, 2011 (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see Lovino, Inc. v Lavallee Law Offs., 96 AD3d 909 [2012] [decided herewith]; CPLR 5501 [a] [1]). Angiolillo, J.P., Eng, Lott and Austin, JJ., concur. [Prior Case History: 2010 NY Slip Op 33046(U).]